Title: To James Madison from Stephen Sayre, 16 May 1801
From: Sayre, Stephen
To: Madison, James


SirBaltimore 16th. May. 1801
Being unexpectedly detain’d this day here, on my way to Philaa.—and having made my visit to Washington, for the express purpose of sounding the administration, whether I may, or may not expect their consideration & patronage; forgive me in repeating, so early, my last request, & the irresistable necessity of pressing it.
The moment of my return, I must, in good faith, represent my expectations, or disappointments to an impatient creditor—and as I never descend to hypocracy or deceit, what can I say to appease him.
Shall I tell him, that I had a very unpleasant conversation with the President, in which he express’d neither sorrow for my sufferings, or conviction of public services, or a single compliment on my uniform & unabated zeal, in the cause of our common country?—that if he has any good wishes or any fix’d intentions of calling me into the public service, he has not soothed my feelings, by the communication. Shall I tell him, I saw it necessary to retire, that I might release him from pain, & prevent myself being disliked by the man, by whom I wish’d to be beloved?
I will state a few facts respecting my present situation, & you will then see what cause I have to explain myself, openly, unreserved, & immedeately.
I am still indepted upwards of £400 Sterg to a House at Bordeaux, which I have not been able to pay—and their Agent, Mr Lynch, who is now at New York writes that he will wait no longer, unless I can pay it by some fix’d instalments. To do this, I must have some aid from Congress, on whose account it was contracted, or by the patronage of Administration. This sum was originally advanced to pay my Bills from Berlin Copenhagen, & Stockholm, by Panchaud a Banker at Paris—he wanted the money extremely in 1782 & having come into some mercantile arrangements with this House at Bordeaux, they repaid Panchaud. The Interest makes the sum now upwards of £800.
If prosecuted, I must put all my property into other hands—you may judge of the event. It stands thus, as to round sums. A landed Estate in Great Britain redeemable by paying off an inconsiderable mortgage—an Estate in Jamaica—a demand of £5000. in Philaa. Who will pursue these objects as assignees? Who will pay lawyers to save or recover this property?
It may not be good policy to expose this impending calamity—for the needy do not generally find friends—but I venture to appeal to the justice of my country—I conceive the honor of the government is connected with my own—heretofore my principles were known to be inimical to the views of the executive—have I not some foundation to hope for justice when we have an administration who are expected to consider the claims of our best citizens? In a word: will you do me the favour, after due consideration, of leting me know, what I have to expect. If you will do me the honor of giving me a few lines—address to me No 31. Philadelphia. I am with due respect &c
Stephen Sayre
 

   
   RC (DLC).



   
   Sayre claimed compensation from the federal government for service as Arthur Lee’s secretary during their 1777 visit to Berlin and for Sayre’s own unofficial diplomatic ventures over the next two years in Copenhagen and Stockholm, where Sayre failed to obtain financial aid for the Revolutionary cause. He first made his appeal in February 1785 (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Claims, pp. 81–83, 123–24, 223–26). In 1807 Congress finally settled his claim by awarding him £333 with interest from 1777 plus compensation for the return passage from Berlin (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 6:65).



   
   Stephen Sayre was graduated from the College of New Jersey in 1757. He moved to London and there was imprisoned briefly in 1775 for treasonous practices. Sayre’s finances were precarious, but by 1801 (having in 1790 married a wealthy widow) he had settled in New Jersey (John R. Alden, Stephen Sayre: American Revolutionary Adventurer [Baton Rouge, La., 1983], pp. 5, 78, 162–63, 189–90).


